Citation Nr: 1537229	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  10-34 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a heart disability secondary to a service-connected disability.  

2.  Entitlement to service connection for a respiratory disorder, claimed as sleep apnea, to include as secondary to a service-connected disability.  

3.  Entitlement to service connection for a bilateral lower extremity circulatory disorder, to include peripheral vascular disease (PVD), as secondary to a service-connected disability.  

4.  Entitlement to a disability rating higher than 10 percent for service-connected hypertension. 

5.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU). 

6.  Entitlement to an initial rating higher than 10 percent for tinnitus. 

7.  Entitlement to an initial compensable rating for bilateral hearing loss. 

8.  Entitlement to an initial compensable rating for diabetes mellitus with lower extremity peripheral neuropathy and erectile dysfunction. 


REPRESENTATION

Veteran represented by:	Jeff Waller, Agent


WITNESSES AT HEARING ON APPEAL

Veteran and wife


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1974 to June 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2007, July 2010, and September 2014 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

In January 2013, the Board remanded the case for further development, which included obtaining medical opinions regarding the Veteran's three secondary service connection claims.  For the reasons discussed below, none of the three medical opinions subsequently provided is adequate to adjudicate the issues, and therefore a second remand is necessary for compliance with the Board's January 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Record Development

The Veteran has reported that he is in receipt of disability benefits from the Social Security Administration (SSA).  See, e.g., November 2012 Board hearing transcript.  The record reflects that the RO initially requested the records from the SSA, but the records have not been received to date and there is no formal finding of unavailability of record.  The Veteran's SSA records and SSA disability determination may be relevant to the claims currently on appeal, and should be obtained.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).  On remand, the RO must make all attempts necessary to procure the Veteran's SSA records, and must document its actions in the claims file.  If the SSA records do not exist or if further attempts to obtain them would be futile, then the RO must issue a formal finding of unavailability regarding those federal records, and must notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e).

On remand, the RO should also update the Veteran's VA treatment records, and the Veteran should be provided an opportunity to submit any outstanding, pertinent private medical records, as well as any private medical opinions that address the question of whether his heart condition, respiratory disorder, and/or bilateral lower extremity circulatory disorder were caused by or aggravated by his service-connected hypertension. 

Clarifying Medical Opinions

The Board previously remanded the secondary service connection claims for a heart disability, a respiratory disorder, and a bilateral lower extremity circulatory disorder in order to obtain a VA examination and medical opinion to address the question of whether the Veteran's service-connected hypertension caused or aggravated these additional disabilities.  Unfortunately, the VA examination report provided in August 2013 does not adequately address any of the secondary service connection claims.  

First, as to the service connection claim for a heart disability, the Board previously directed the examiner to provide a medical nexus opinion for all cardiac disabilities diagnosed during the appeal period (since July 2007), even if no cardiac disability was found on examination, pursuant to McClain v Nicholson, 21 Vet. App. 319 (2007).  The August 2013 VA examiner found that no disability was present on examination; however, she did not address the diagnoses contained in the Veteran's treatment records during the appeal period (i.e. since July 2007, when the Veteran filed his claim).  

The evidence of record is mixed and, at times, contradictory regarding the existence of a heart disability during the appeal period.  For example, an August 2007 letter from Dr. D.A. describing the Veteran's various conditions made no mention of a heart disability.  An October 2007 VA General Medical examination report contained a diagnosis of right ventricular failure.  A February 2009 Aid and Attendance examination report from Dr. D.A., which addressed the Veteran's overall health and current conditions, did not list any heart disabilities.  A January 2010 letter from Dr. D.A. diagnosed congestive heart failure and PVD.  A second Aid and Attendance examination report from Dr. D.A., dated from February 2010, addressed the Veteran's overall health and current conditions, but did not reference any heart disabilities.  In April 2010, a VA examiner diagnosed PVD by history and coronary artery disease by history.  A July 2010 VA active problems list was negative for any heart conditions.  The VA examiner from August 2013 found that no heart disabilities were present on examination.

In short, the history of the Veteran's cardiac health during the period on appeal vacillates significantly, and it is unclear what heart condition(s) he experienced at what times.  On remand, the VA examiner must directly address the diagnoses of right ventricular failure (October 2007 VA examination report), congestive heart failure (January 2010 letter from Dr. D.A.), and coronary artery disease (April 2010 VA examination report).  If the examiner finds that any of these diagnoses were incorrect or invalid, he or she must explain the underlying reasoning for that conclusion in sufficient detail. 

Regarding the Veteran's secondary service connection claim for a circulatory disorder, an addendum VA medical opinion is needed to reconcile the April 2010 VA examination report (diagnosing bilateral PVD) and the January 2010 private medical report from Dr. D.A. (diagnosing PVD) with the August 2013 examination report which concluded that a vascular disease was not present on examination.  Even if the VA examiner determines that a lower extremity circulatory condition is no longer present, he or she must still address the PVD diagnosed in January 2010 and April 2010.  If the examiner finds that the prior diagnoses of PVD were incorrect, he or she must explain the underlying reasoning for that conclusion in sufficient detail.   

As to the Veteran's secondary service connection claim for a respiratory disorder, the August 2013 VA examiner diagnosed asthma, chronic obstructive pulmonary disease (COPD), and chronic bronchitis, but did not provide any explanation for her conclusion that these conditions did not have their onset in service and were not otherwise related to service.  As a medical opinion with no underlying rationale has no probative value, the current medical opinion is inadequate and an addendum is required.  As to the Veteran's diagnosed sleep apnea condition, which was raised as part of his respiratory claim, the August 2013 VA examiner did not provide any medical nexus opinion at all, and must do so in order for the Board to proceed with this issue.  The Board also notes that the August 2013 examiner mentioned the Veteran's childhood history of asthma and appeared to intimate that a respiratory condition preexisted service.  However, since the Veteran's entrance examination report from June 1974 did not list any respiratory disorders, he is presumed to have been sound at entrance into service. 

The Court has held that a secondary service connection claim encompasses both direct causation as well as aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) ("[W]hen aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.")  In Allen, the Court held that the phrases "caused by" and "related to" did not address the aggravation aspect of secondary service connection.  More recently, the Court applied this holding when it concluded that a VA medical opinion regarding secondary service connection was inadequate because it only addressed causation and not aggravation, and found that the Board's determination to the contrary was clearly erroneous.  El-Amin v. Shinseki, 26 Vet. App. 136, 139-140 (2013).  

Therefore, for any respiratory, cardiac, and/or lower extremity circulatory disorder diagnosed on examination, or diagnosed at any time during the appeal period (i.e. since July 2007), the VA examiner must address whether the Veteran's service-connected hypertension caused the condition and also whether the hypertension aggravated the condition. 

Additionally, since the time of the last Board remand in January 2013, the RO subsequently granted service connection for diabetes mellitus with peripheral neuropathy and erectile dysfunction.  The VA examiner should also provide medical opinions as to whether any of these conditions caused or aggravated the disabilities currently on appeal. 

Manlincon Issues

The Board also notes that during the pendency of the appeal, in a September 2014 rating decision, the RO granted service connection for tinnitus and assigned a 10 percent rating, granted service connection for hearing loss and assigned a noncompensable rating, granted service connection for diabetes mellitus with erectile dysfunction and lower extremity peripheral neuropathy and assigned a noncompensable rating, and granted entitlement to special monthly compensation based on loss of use of creative organ.  The Veteran filed a notice of disagreement in October 2014 that specifically disagreed with the September 2014 rating decision.  Since entitlement to special monthly compensation was granted, that matter is concluded.  However, as to the grant of service connection for the remaining issues, the Veteran's letter serves as a notice of disagreement regarding the initial evaluations assigned for diabetes mellitus with peripheral neuropathy and erectile dysfunction, tinnitus, and hearing loss.  To date, the RO has not issued a statement of the case regarding these issues, and must do so.  

TDIU

Finally, as discussed in the prior Board remand, the Veteran's TDIU claim remains inextricably intertwined with the other claims currently on appeal.  The appropriate remedy where a claim is inextricably intertwined with other claims currently on appeal is to remand the claim pending the adjudication of the inextricably intertwined issues.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

As part of the development needed to adjudicate the Veteran's TDIU claim, it is necessary to determine the current level of severity of the Veteran's service-connected diabetes mellitus with bilateral lower extremity peripheral neuropathy and erectile dysfunction.  Although an appeal as to the initial rating claim for these conditions is not before the Board, the Board has the authority to order development of those issues because their resolution will directly impact the adjudication of the TDIU claim that is within the Board's jurisdiction.  38 U.S.C.A. §5103A (g) (Other assistance not precluded.-- Nothing in this section shall be construed as precluding the Secretary from providing such other assistance under subsection (a) to a claimant in substantiating a claim as the Secretary considers appropriate.).  Therefore, on remand, the Veteran should also be afforded a VA examination to address the current nature and severity of the Veteran's diabetes mellitus with bilateral lower extremity peripheral neuropathy and erectile dysfunction, in order to assess his overall functional impairment as part of his TDIU claim.  
  
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records and associate them with the Veteran's claims file. 

2.  Provide the Veteran an opportunity to submit any outstanding private treatment records relating to his heart condition, respiratory disorder, and bilateral lower extremity circulatory disorder, as well as any private medical opinions addressing the issue of whether it is at least as likely as not that any or all of these conditions were caused by or aggravated by his service-connected hypertension.  Provide the Veteran with the appropriate authorization for release form(s).

For any outstanding private treatment records identified and authorized by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the claims file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran of such and provide him with an opportunity to submit those records directly.

3.  Request copies of any SSA disability benefit determinations, as well as copies of the medical records on which such determinations were based.  

If the records are not available, issue a formal finding of unavailability, and notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e).  

4.  Schedule the Veteran for a VA examination by an appropriate medical professional to address his claimed heart disability.  The claims file must be reviewed by the examiner in conjunction with the examination.  All appropriate testing should be conducted, and all findings reported in detail.  

The examiner must answer each of the following:

a) Identify all heart disabilities present on examination.

b) Address the previous diagnoses of right ventricular failure (see October 2007 VA examination report), congestive heart failure (see January 2010 letter from Dr. D.A.), and coronary artery disease (see April 2010 VA examination report), and state whether they have resolved or are still present.  

If the examiner finds that any of these prior diagnoses were incorrect or invalid, he or she must explain the underlying reasoning for that conclusion in detail.

c) For every heart disability diagnosed on examination, as well as for every heart disability diagnosed during the appeal period, including right ventricular failure (see October 2007 VA examination report), congestive heart failure (see January 2010 letter from Dr. D.A.), and coronary artery disease (see April 2010 VA examination report), the examiner must provide an opinion as to both of the following:

* Is it at least as likely as not that the disability was caused by the Veteran's service-connected hypertension, diabetes mellitus, peripheral neuropathy, erectile dysfunction, or by the aggregate impact of the Veteran's service-connected disabilities?

* Is it at least as likely as not that the disability was aggravated by the Veteran's service-connected hypertension, diabetes mellitus, peripheral neuropathy, erectile dysfunction, or by the aggregate impact of the Veteran's service-connected disabilities?    

A full explanation should be provided to support all opinions expressed. 

5.  Schedule the Veteran for a VA examination by an appropriate medical professional to address his claimed lower extremity circulatory disorder.  The claims file must be reviewed by the examiner in conjunction with the examination.  All appropriate testing should be conducted, and all findings reported in detail.  

The examiner must answer the following:

a) Identify all lower extremity circulatory disorders present on examination.

b) Address the previous diagnoses of peripheral vascular disease (see January 2010 private medical report from Dr. D.A. and April 2010 VA examination report), and state whether this condition has resolved or is still present.  

If the examiner finds that the previous diagnoses of peripheral vascular disease were incorrect, he or she must explain the underlying reasoning for that conclusion in detail.

c) For each lower extremity circulatory disorder diagnosed on examination, as well as for peripheral vascular disease (diagnosed in January 2010 and April 2010), the examiner must provide an opinion as to both of the following:

i. Is it at least as likely as not that the disability was caused by the Veteran's service-connected hypertension, diabetes mellitus, peripheral neuropathy, erectile dysfunction, or by the aggregate impact of the Veteran's service-connected disabilities?

ii. Is it at least as likely as not that the disability was aggravated by the Veteran's service-connected hypertension, diabetes mellitus, peripheral neuropathy, erectile dysfunction, or by the aggregate impact of the Veteran's service-connected disabilities?     

A full explanation should be provided to support all opinions expressed. 

6.  Schedule the Veteran for a VA examination by an appropriate medical professional to address his claimed respiratory disorder, including sleep apnea.  The claims file must be reviewed by the examiner in conjunction with the examination.  

For each respiratory disorder diagnosed during the appeal period (including sleep apnea, asthma, chronic obstructive pulmonary disease, and chronic bronchitis), the examiner must provide an opinion as to each of the following:

a) Is it at least as likely as not that the disability had its onset in service or is otherwise related to service?

b) Is it at least as likely as not that the disability was caused by the Veteran's service-connected hypertension, diabetes mellitus, peripheral neuropathy, erectile dysfunction, or by the aggregate impact of the Veteran's service-connected disabilities?

c) Is it at least as likely as not that the disability was aggravated by the Veteran's service-connected hypertension, diabetes mellitus, peripheral neuropathy, erectile dysfunction, or by the aggregate impact of the Veteran's service-connected disabilities?     

In forming these opinions, the examiner must note that the Veteran's entrance examination from June 1974 did not list any preexisting respiratory disorders, and therefore he is presumed to have been in sound condition at entrance into service. 

A full explanation should be provided to support all opinions expressed. 

7.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the current nature, extent and severity of his service-connected diabetes mellitus with lower extremity peripheral neuropathy and erectile dysfunction.  All appropriate testing should be conducted, and all findings reported in detail.

The examiner's report should include an assessment of the overall functional impairment caused by these disabilities, as well as by the Veteran's other service-connected disabilities.  The examiner should comment on the impact, if any, that these disabilities have on the Veteran's employability.  

8.  Furnish the Veteran and his representative a statement of the case addressing the initial rating claims for tinnitus, hearing loss, and diabetes mellitus with lower extremity peripheral neuropathy and erectile dysfunction.  Notify the Veteran of the need to timely file a substantive appeal to perfect his appeal on these issues.

9.  After all of the above actions are completed, including any other development deemed appropriate, adjudicate the issue of entitlement to a TDIU.  Then, readjudicate the remaining issues currently on appeal.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




